          Case 1:21-cr-00353-RA Document 14
                                         13 Filed 07/29/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                  United States Attorney
                                                  Southern District of New York
                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew’s Plaza
                                                  New York, New York 10007



                                                   July 29, 2021

By ECF
The Honorable Ronnie Abrams                                               Application granted.
United States District Judge
Southern District of New York                                             SO ORDERED.
40 Foley Square
New York, New York 10007                                                  ____________________
                                                                          Ronnie Abrams, U.S.D.J.
       Re:    United States v. Brian Harrell, 21 Cr. 353 (RA)             July 29, 2021
Dear Judge Abrams:

        The Government understands that, in light of an ongoing trial, the conference currently
scheduled for July 30, 2021, will be adjourned to August 6, 2021, at 12:00 PM. The Government
respectfully requests that the Court exclude time under the Speedy Trial Act, 18 U.S.C.
§ 3161(h)(7)(A), from July 30 through the date of the rescheduled conference. Such additional
time will permit the defendant to continue reviewing discovery, and allow further time for any
discussions among the parties regarding a potential pretrial resolution. The Government has
conferred with counsel for the defendant, who consents to the exclusion of time.

                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   United States Attorney
                                                   Southern District of New York

                                              By: s/ Jarrod L. Schaeffer
                                                   Marguerite B. Colson
                                                   Jarrod L. Schaeffer
                                                   Assistant United States Attorneys
                                                   Tel.: (212) 637-2587 / 2270

cc:    Counsel of Record (via ECF)
